UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K ☒ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2016 OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-37729 LSC Communications, Inc. (Exact name of registrant as specified in its charter) Delaware 36-4829580 (State or other jurisdiction ofincorporation or organization) (I.R.S. EmployerIdentification No.) 191 N. Wacker Drive,Suite 1400, Chicago, IL (Address of principal executive offices) (ZIP Code) Registrant’s telephone number, including area code—(773) 272-9200 Securities registered pursuant to Section12(b) of the Act: Title of eachClass Name of each exchange on whichregistered Common Stock (Par Value $0.01) NYSE Indicated by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes☐No☑ Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.
